Title: Arthur S. Brockenbrough to James Madison, 10 April 1829
From: Brockenbrough, Arthur S.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    University of Va
                                
                                April 10 1829
                            
                        
                         
                        May I ask the favor of your advise, how to act on the subject of the board of the Students in consiquence
                            of the suspension of the exercises of the schools at the University from the 6th February to the 1st of April—Up to
                            what time should board be required of the Student? In most cases where I have settled since this suspension—I have
                            retained board for the month of February, and only required board from the Students that have returned from the 1st of
                            April thereby saving one months board to the Student and giving to the Hotel Keeper the board of all February as
                            compensation for their expenses during the suspension—they being at the same expense (except that of dieting the
                            Students) that would have been incurred if the Students had [one?] present—With great respect your Obt. Servt.
                        
                            
                                A S Brockenbrough P. U Va.
                        
                    P. S. If not deemed presumptuous in me, I should like to suggest some changes in the regulations of the University to the
                            board of Visitor’s at the next meeting                        
                            
                            A. S. B.
                        